                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ARDYS LANE,                                       CASE NO. 19-cv-02334-YGR
                                   7                    Plaintiff,
                                                                                           ORDER GRANTING MOTION FOR REMAND
                                   8              vs.
                                                                                           Re: Dkt. Nos. 22, 29
                                   9     JOHNSON & JOHNSON, ET AL.,
                                  10                    Defendants.

                                  11          Plaintiff Ardys Lane filed a motion to remand on May 30, 2019. (Dkt. No. 22.)
                                  12   Defendants Johnson & Johnson and Johnson & Johnson Consumer Inc. (collectively, “J&J”) filed
Northern District of California
 United States District Court




                                  13   an opposition to said motion on June 13, 2019. (Dkt. No. 23.) On July 22, 2019, J&J withdrew
                                  14   their opposition to the remand motion in light of the July 19, 2019 decision from the U.S. District
                                  15   Court for the District of Delaware denying J&J’s motion to fix venue in that court. (Dkt. No. 30.)
                                  16          In light of J&J’s non-opposition to the motion, the Court hereby GRANTS plaintiff’s
                                  17   motion to remand this action to Alameda County Superior Court. The Clerk of Court is directed
                                  18   to remand the case and close the file.1
                                  19          This Order terminates Docket Numbers 22 and 29.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: July 23, 2019
                                                                                               YVONNE GONZALEZ ROGERS
                                  23                                                      UNITED STATES DISTRICT COURT JUDGE
                                  24

                                  25

                                  26
                                  27
                                              1
                                  28           The request to continue the August 19, 2019 case management conference (Dkt. No. 29)
                                       is DENIED as moot.
